
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 474
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To award a congressional gold medal to
		  Michael Ellis DeBakey, M.D.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)Michael Ellis DeBakey, M.D., was born on
			 September 7, 1908, in Lake Charles, Louisiana, to Shaker and Raheeja
			 DeBakey.
			(2)Dr. DeBakey, at the age of 23 and still a
			 medical student, reported a major invention, a roller pump for blood
			 transfusions, which later became a major component of the heart-lung machine
			 used in the first successful open-heart operation.
			(3)Even though Dr. DeBakey had already
			 achieved a national reputation as an authority on vascular disease and had a
			 promising career as a surgeon and teacher, he volunteered for military service
			 during World War II, joining the Surgeon General’s staff and rising to the rank
			 of Colonel and Chief of the Surgical Consultants Division.
			(4)As a result of this first-hand knowledge of
			 military service, Dr. DeBakey made numerous recommendations for the proper
			 staged management of war wounds, which led to the development of mobile army
			 surgical hospitals or MASH units, and earned Dr. DeBakey the
			 Legion of Merit in 1945.
			(5)After the war, Dr. DeBakey proposed the
			 systematic medical follow-up of veterans and recommended the creation of
			 specialized medical centers in different areas of the United States to treat
			 wounded military personnel returning from war, and from this recommendation
			 evolved the Veterans Affairs Medical Center System and the establishment of the
			 Commission on Veterans Medical Problems of the National Research
			 Council.
			(6)In 1948, Dr. DeBakey joined the Baylor
			 University College of Medicine, where he developed the first surgical residency
			 program in the city of Houston, and today, guided by Dr. DeBakey’s vision, the
			 College is one of the most respected health science centers in the
			 Nation.
			(7)In 1953, Dr. DeBakey performed the first
			 successful procedures to treat patients who suffered aneurysms leading to
			 severe strokes, and he later developed a series of innovative surgical
			 techniques for the treatment of aneurysms enabling thousands of lives to be
			 saved in the years ahead.
			(8)In 1964, Dr. DeBakey triggered the most
			 explosive era in modern cardiac surgery, when he performed the first successful
			 coronary bypass, once again paving the way for surgeons worldwide to offer hope
			 to thousands of patients who might otherwise succumb to heart disease.
			(9)Two years later, Dr. DeBakey made medical
			 history again, when he was the first to successfully use a partial artificial
			 heart to solve the problems of a patient who could not be weaned from a
			 heart-lung machine following open-heart surgery.
			(10)In 1968, Dr. DeBakey supervised the first
			 successful multi-organ transplant, in which a heart, both kidneys, and lung
			 were transplanted from a single donor into 4 separate recipients.
			(11)In 1964, President Lyndon B. Johnson
			 appointed Dr. DeBakey to the position of Chairman of the President’s Commission
			 on Heart Disease, Cancer and Stroke, leading to the creation of Regional
			 Medical Programs established to encourage and assist in the
			 establishment of regional cooperative arrangements among medical schools,
			 research institutions, and hospitals, for research and training.
			(12)In the mid-1960s, Dr. DeBakey pioneered the
			 field of telemedicine with the first demonstration of open-heart surgery to be
			 transmitted overseas by satellite.
			(13)In 1969, Dr. DeBakey was elected the first
			 President of Baylor College of Medicine.
			(14)In 1969, President Lyndon B. Johnson
			 bestowed on Dr. DeBakey the Presidential Medal of Freedom with Distinction, and
			 in 1985, President Ronald Reagan conferred on him the National Medal of
			 Science.
			(15)Working with NASA engineers, he refined
			 existing technology to create the DeBakey Ventricular Assist Device, one-tenth
			 the size of current versions, which may eliminate the need for heart
			 transplantation in some patients.
			2.Congressional gold medal
			(a)Presentation AuthorizedThe Speaker of the House of Representatives
			 and the President Pro Tempore of the Senate shall make appropriate arrangements
			 for the presentation, on behalf of the Congress, of a gold medal of appropriate
			 design, to Michael Ellis DeBakey, M.D., in recognition of his many outstanding
			 contributions to the Nation.
			(b)Design and StrikingFor purposes of the presentation referred
			 to in subsection (a), the Secretary of the Treasury (referred to in this Act as
			 the Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck pursuant to section 2 under such regulations
			 as the Secretary may prescribe, at a price sufficient to cover the cost
			 thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses, and the cost of the gold medal.
		4.Status of medals
			(a)National MedalsThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
			(b)Numismatic ItemsFor purposes of sections 5134 and 5136 of
			 title 31, United States Code, all medals struck under this Act shall be
			 considered to be numismatic items.
			5.Authority to use fund amounts; proceeds of
			 sale
			(a)Authority To Use Fund AmountsThere is authorized to be charged against
			 the United States Mint Public Enterprise Fund such amounts as may be necessary
			 to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of SaleAmounts received from the sale of duplicate
			 bronze medals authorized under section 3 shall be deposited into the United
			 States Mint Public Enterprise Fund.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
